     Case 2:21-cv-01186-APG-BNW Document 19
                                         16 Filed 08/23/21
                                                  08/20/21 Page 1 of 2



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   CHICAGO TITLE INSURANCE COMPANY and TICOR
     TITLE OF NEVADA, INC.
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     US BANK, NATIONAL ASSOCIATION,                   Case No.: 2:21-CV-01186-APG-BNW
19                            Plaintiff,                STIPULATION AND ORDER TO
                                                        EXTEND TIME TO RESPOND TO
20                    vs.                               COMPLAINT (ECF No. 1)
21     FIDELITY NATIONAL TITLE GROUP,                   SECOND REQUEST
       INC. et al.,
22
                              Defendants.
23

24
            COMES NOW defendants Chicago Title Insurance Company (“Chicago Title”) and Ticor
25
     Title of Nevada, Inc. (“Ticor Agency”) (collectively “Defendants”) and plaintiff U.S. Bank,
26
     National Association (“U.S. Bank”), by and through their respective attorneys of record, which
27
     hereby agree and stipulate as follows:
28

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-01186-APG-BNW Document 19
                                         16 Filed 08/23/21
                                                  08/20/21 Page 2 of 2



1           1.      On June 21, 2021 U.S. Bank filed its complaint in the Eighth Judicial District
2    Court for the State of Nevada;
3           2.      On June 22, 2021, Chicago Title removed the instant case to the United States
4    District Court for the State of Nevada (ECF No. 1);
5           3.       Defendants’ responses to U.S. Bank’s complaint are currently due on August 23,
6    2021 (ECF No. 15);
7           4.      Counsel for Defendants request a 30-day extension for for Defendants to file their
8    respective responses to U.S. Bank’s complaint, to afford Defendants’ counsel additional time to
9    review and respond to U.S. Bank’s complaint.
10          5.      Counsel for U.S. Bank does not oppose the requested extension;
11          6.      This is the second request for an extension made by counsel for Defendants, which
12   is made in good faith and not for the purposes of delay.
13          7.      This stipulation is entered into without waiving any of Defendants’ objections
14   under Fed. R. Civ. P. 12.
15          IT IS SO STIPULATED that Defendants’ respective deadlines to respond to the
16   complaint is hereby extended through and including Wednesday, September 22, 2021.
17   Dated: August 20, 2021                        SINCLAIR BRAUN LLP
18                                                 By:     /s/-Kevin S. Sinclair
                                                         KEVIN S. SINCLAIR
19                                                       Attorneys for Defendants
                                                         CHICAGO TITLE INSURANCE COMPANY
20                                                       and TICOR TITLE OF NEVADA, INC.
21   Dated: August 20, 2021                        WRIGHT FINLAY & ZAK, LLP
22                                                 By:    /s/-Christina v. Miller
                                                         CHRISTINA V. MILLER
23
                                                         Attorneys for Plaintiff
                                                         U.S. BANK, NATIONAL ASSOCIATION
24

25   IT IS SO ORDERED.
            DATED: August 23, 2021.
26          Dated this _____ day of _____________, 2021.

27                                                 __________________________________________
                                                       BRENDA WEKSLER
28                                                     UNITED STATES MAGISTRATE JUDGE
                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
